      Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 1 of 22



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Louise Andrich, et al.,                           No. CV-19-02212-PHX-DWL
10                  Plaintiffs,                         ORDER
11    v.
12    Gus Kostas, et al.,
13                  Defendants.
14
15          This lawsuit arises from the fatal shooting of Alexandre Andrich by Phoenix Police
16   Department (“PPD”) Officer Gus Kostas. (Doc. 31 ¶ 1.) The plaintiffs are Louise Andrich,
17   who is suing both in her individual capacity as Mr. Andrich’s sister and as the administrator
18   of Mr. Andrich’s estate, and Mr. Andrich’s minor siblings AL.A. and AM.A. (collectively,
19   “Plaintiffs”). (Id. ¶¶ 4-5.) The defendants are Officer Kostas, fellow PPD Officer Brian
20   Peters, and the City of Phoenix (“the City”) (collectively, “Defendants”).
21          Now pending before the Court is Defendants’ motion to dismiss Plaintiffs’ Second
22   Amended Complaint (“SAC”). For the following reasons, the motion will be granted in
23   part and denied in part.
24                                        BACKGROUND
25   I.     Factual Background
26          The facts alleged in the SAC are as follows. Officers Kostas and Peters “contacted”
27   Mr. Andrich—for reasons not specified in the SAC—on the morning of June 12, 2018 at
28   First Avenue and Osborne Road in Phoenix. (Doc. 31 ¶ 20.) Officers Kostas and Peters
      Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 2 of 22



 1   allegedly had “no probable cause, reasonable suspicion, or lawful reason to seize or detain
 2   [Mr. Andrich].” (Id.) Mr. Andrich “was unarmed and never posed a threat to anyone” and
 3   also “suffered from a mental disability of schizophrenia which was readily apparent.” (Id.)
 4          Officers Peters and Kostas “both attempted to detain and/or seize” Mr. Andrich by
 5   “physically restrain[ing him] with their hands and force.” (Id.) Officers Kostas and Peters
 6   “then began using hand and fist strikes against” Mr. Andrich and “each deployed their
 7   Tasers at [Mr. Andrich] when such force was not need[ed].” (Id.) Then, as Mr. Andrich
 8   was “turning away” and “in a non-aggressive manner began walking away,” Officer Kostas
 9   “fatally shot [Mr. Andrich] in the torso for no lawful reason.” (Id.)
10          The SAC further alleges that Officer Peters “had the opportunity to deescalate the
11   situation and avoid all force” but “failed to do so” and also “failed to intervene to prevent
12   the fatal shooting” despite the “ability and duty” to do so. (Id. ¶¶ 20-21.) After the
13   shooting, “[t]wenty-nine minutes passed . . . before [Officers Kostas and Peters] timely
14   reported the use of force and summoned medical care for [Mr. Andrich’s] fatal gunshot
15   wound.” (Id. ¶ 24.) The SAC alleges that “[h]ad proper life saving measures been applied,
16   [Mr. Andrich’s] death could have been avoided.” (Id.) Moreover, the SAC alleges that
17   Officers Kostas and Peters “conspired with each other to fabricate facts and details in an
18   effort to denigrate [Mr. Andrich] and put themselves in the best possible but false light.”
19   (Id. ¶ 26.)
20          Concerning the City, the SAC alleges that it “knowingly maintained, enforced, and
21   applied in an official recognized custom, policy, and practice of, or in the alternative,
22   ratified, directed, encouraged and/or allowed the following”: (1) the City “knew” that
23   Officers Kostas and Peters “had in the past . . . committed similar acts of unlawful use of
24   force, falsifying reports, suppressing evidence, dishonesty and abuse” which both
25   “enabl[ed] [Officers Kostas and Peters] to . . . violate the constitutional rights of” Mr.
26   Andrich and was met with “refus[al] to enforce established administrative procedures to
27   insure the rights of detainees”; (2) the City “refused to adequately discipline individual
28   officers and employees found to have committed similar acts of abuse and misconduct”;


                                                 -2-
      Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 3 of 22



 1   (3) the City “refused to competently and impartially investigate allegations of unlawful
 2   force, abuse and misconduct” by PPD employees; (4) the City “sanctioned a code of
 3   silence” among leadership and officers concerning acts of misconduct and “reprimanded,
 4   threatened, intimidated, demoted and fired officers who courageously reported unlawful
 5   acts by other officers”; (5) the City “knew of and sanctioned the practice of unlawful
 6   discharge of firearms and fatal officer involved shootings”; (6) the City “failed to
 7   adequately supervise the actions of officers under [its] control and guidance”; (7) the City
 8   “failed to provide adequate training to officers on how to respond to . . . citizens with
 9   schizophrenia”; and (8) the City “fostered and encouraged an atmosphere of lawlessness,
10   abuse and misconduct” within PPD. (Id. ¶ 53.) The SAC further alleges that City
11   policymakers had “direct knowledge of the fact that [Mr. Andrich’s] death was not
12   justified, but rather represented an unconstitutional display of force” and nevertheless
13   “made a deliberate decision to endorse the . . . killing . . . and the basis for that killing.”
14   (Id. ¶ 56.)
15   II.    Procedural Background
16          On April 4, 2019, Plaintiffs filed a complaint. (Doc. 1.)
17          On June 10, 2019, Defendants filed a motion to dismiss. (Doc. 17.)
18          On June 24, 2019, Plaintiffs filed their First Amended Complaint (“FAC”). (Doc.
19   18.) The FAC asserted three federal causes of action (§ 1983 claims for excessive force
20   and failure to intervene, denial of medical care, and Monell liability) and three state-law
21   causes of action. (Id.)
22          On June 27, 2019, Defendants withdrew their original motion to dismiss. (Doc. 24.)
23          On July 8, 2019, Defendants filed a motion to dismiss the FAC. (Doc. 26.)
24          On January 23, 2019, the Court issued an order granting in part and denying in part
25   the motion to dismiss. (Doc. 29.) In that order, the Court denied the motion to dismiss the
26   § 1983 excessive force claim against Officer Kostas but granted the motion to dismiss
27   Plaintiffs’ other § 1983 claims. (Id. at 4-9.) The Court also granted the motion to dismiss
28   all state-law claims against Officers Kostas and Peters due to Plaintiffs’ failure to comply


                                                  -3-
      Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 4 of 22



 1   with Arizona’s notice of claims statute. (Id. at 9-13.) Finally, the Court, after concluding
 2   that Arizona law and not California law governed the state-law claims, granted the motion
 3   to dismiss the individual plaintiffs’ state-law claims because Arizona law did not afford
 4   them standing. (Id. at 13-17.) The Court granted Plaintiffs’ request to amend the FAC as
 5   to the federal claims but concluded that amendment of the dismissed state-law claims
 6   would be futile. (Id. at 17-18.)
 7          On January 31, 2020, Plaintiffs filed their SAC. (Doc. 31.) The SAC asserts the
 8   same three federal claims as the FAC and does not contain any state-law claims. (Id.)
 9          On February 14, 2020, Defendants filed a motion to dismiss the SAC. (Doc. 33.)
10          On February 28, 2020, Plaintiffs filed a response. (Doc. 34.)
11          On March 6, 2020, Defendants filed a reply. (Doc. 35.)
12                                          DISCUSSION
13   I.     Legal Standard
14          To survive a motion to dismiss under Rule 12(b)(6), “a party must allege ‘sufficient
15   factual matter, accepted as true, to state a claim to relief that is plausible on its face.’” In
16   re Fitness Holdings Int’l, Inc., 714 F.3d 1141, 1144 (9th Cir. 2013) (quoting Ashcroft v.
17   Iqbal, 556 U.S. 662, 678 (2009)). “A claim has facial plausibility when the plaintiff pleads
18   factual content that allows the court to draw the reasonable inference that the defendant is
19   liable for the misconduct alleged.” Id. (quoting Iqbal, 556 U.S. at 678). “[A]ll well-
20   pleaded allegations of material fact in the complaint are accepted as true and are construed
21   in the light most favorable to the non-moving party.” Id. at 1144-45 (citation omitted).
22   However, the court need not accept legal conclusions couched as factual allegations. Iqbal,
23   556 U.S. at 679-80. The court also may dismiss due to “a lack of a cognizable legal theory.”
24   Mollett v. Netflix, Inc., 795 F.3d 1062, 1065 (9th Cir. 2015) (citation omitted).
25   II.    Applicability Of A.R.S. § 14-3110’s Prohibition Against Recovery Of Damages For
26          Pre-Death Pain And Suffering In An Action Under 42 U.S.C. § 1983
27          In Count I of the SAC, Plaintiffs assert a § 1983 claim against Officers Kostas and
28   Peters for violating the Fourteenth Amendment’s prohibitions against unreasonable


                                                  -4-
         Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 5 of 22



 1   searches and seizures and excessive force. (Doc. 31 ¶ 33.) As part of this claim, Plaintiffs
 2   seek to recover various categories of damages, including damages arising from Mr.
 3   Andrich’s “pre-death pain and suffering.” (Id. ¶ 38.)
 4           Officers Kostas and Peters seek the dismissal of this category of damages. (Doc. 33
 5   at 3-4.) They contend that, although the FAC only sought to hold them liable for the alleged
 6   excessive force that caused Mr. Andrich’s death, the SAC now includes additional
 7   allegations of excessive force that preceded the gunshot, including fist strikes and taser use.
 8   (Id.) They argue that such claims are foreclosed by Arizona’s survival statute, A.R.S. §
 9   14-3110, which precludes an estate from seeking recovery for the decedent’s pre-death
10   pain and suffering. (Id.)1 In response, Plaintiffs acknowledge that A.R.S. § 14-3110
11   “abates recovery of pain and suffering damages for all survival actions” but argue that it
12   cannot be applied here because it is inconsistent with § 1983’s policies of compensation
13   and deterrence. (Doc. 34 at 6-9.)
14           Section 1983 does “not address directly the question of damages.” Carey v. Piphus,
15   435 U.S. 247, 255 (1978). Thus, courts must apply “state-law survival remedies in § 1983
16   actions unless those remedies are inconsistent with the Constitution and laws of the United
17   States.” Jefferson v. City of Tarrant, Ala., 522 U.S. 75, 79 (1997) (citation and internal
18   quotation marks omitted).
19           In Chaudhry v. City of Los Angeles, 751 F.3d 1096 (9th Cir. 2014), the Ninth Circuit
20   applied these principles when addressing a question that is related to, but distinct from, the
21   question presented here. There, an autistic man was shot and killed during an encounter
22   with police officers. Id. at 1100. Although the officer testified that the shots were fired in
23   self-defense, after the decedent lunged at him with a knife, the decedent’s estate presented
24   evidence at trial suggesting that the decedent never handled the knife and that the shots
25
     1
            Specifically, A.R.S. § 14-3110 provides: “Every cause of action, except a cause of
26   action for damages for breach of promise to marry, seduction, libel, slander, separate
     maintenance, alimony, loss of consortium or invasion of the right of privacy, shall survive
27   the death of the person entitled thereto or liable therefor, and may be asserted by or against
     the personal representative of such person, provided that upon the death of the person
28   injured, damages for pain and suffering of such injured person shall not be allowed.” Id.
     (emphasis added).

                                                  -5-
      Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 6 of 22



 1
     were fired as the decedent was “collapsing to the ground, rather than he was advancing
 2
     toward” the officer. Id. at 1100, 1102. The jury accepted the estate’s version of the incident
 3
     and awarded, among other things, $1 million in damages for the decedent’s pain and
 4
     suffering. Id. at 1102. However, the district court struck the $1 million award on the
 5
     ground that California law (like Arizona law) “does not allow a decedent’s estate to recover
 6
     for the decedent’s pre-death pain and suffering.” Id. at 1103 (citing Cal. Code Civ. P. §
 7
     377.34).    The Ninth Circuit reversed, holding that this state-law limitation was
 8
     “inconsistent with § 1983’s goals of compensation and deterrence” because “the victims of
 9
     excessive police force are often low-paid or unemployed,” so “a prohibition against pre-
10
     death pain and suffering awards for a decedent’s estate has the perverse effect of making
11
     it more economically advantageous for a defendant to kill rather than injure his victim.”
12
     Id. at 1103-05. Thus, the court concluded that California’s statutory limitation on recovery
13
     “does not apply to § 1983 claims where the decedent’s death was caused by the violation
14
     of federal law.” Id. at 1105. Critically, the court clarified that it was not deciding whether
15
     the same outcome would be required in a case where the decedent’s death was not caused
16
     by the violation of federal law. Id. at 1104 (“[T]he distinction between those violations of
17
     federal law that cause death and those that do not is crucial.”).
18
            This case raises the issue that Chaudhry refrained from deciding. Plaintiffs seek to
19
     recover pain-and-suffering damages arising from alleged violations of federal law that did
20
     not cause Mr. Andrich’s death—specifically, the fist strikes and taser use by Officers
21
     Kostas and Peters that preceded the fatal gunshot by Officer Kostas.             The parties
22
     acknowledge there are no published Ninth Circuit decisions addressing this issue and thus
23
     point to various unpublished decisions, and decisions from other Circuits, in support of
24
     their respective positions.
25
            According to Defendants, the key case is Fernandez v. Virgillo, 2014 WL 2930749
26
     (D. Ariz. 2014). There, the estate of a man shot and killed by a police officer sought to
27
     recover, from the other officer present at the scene, damages arising from the pre-death
28
     pain and suffering that the decedent experienced due to that officer’s use of a taser. Id. at


                                                 -6-
         Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 7 of 22



 1
     *1, *4. The district court rejected this claim, holding that it was precluded by A.R.S. § 14-
 2
     3110 and that applying this state-law limitation on recovery would not be “inconsistent
 3
     with § 1983’s . . . compensation-related goal because survival actions are not brought by
 4
     injured parties themselves, but rather by the executors of their estates” and “[i]f the action
 5
     did not cause the decedent’s death . . . abating pain and suffering damages would not hinder
 6
     § 1983’s prevention goal because the official would have had no way of knowing in
 7
     advance that the decedent would die before he could bring a § 1983 suit.” Id. at *4. In
 8
     reaching these conclusions, the district court relied heavily on the Supreme Court’s
 9
     decision in Robertson v. Wegmann, 436 U.S. 584 (1978). Id. at *4-5. In an unpublished
10
     decision, the Ninth Circuit affirmed, holding that “[t]he district court correctly held that
11
     . . . applying Arizona’s law does not frustrate the purposes of § 1983 where, as here, the
12
     alleged constitutional violation did not cause the victim’s death.” Fernandez v. Virgillo,
13
     651 Fed. App’x 692, 693 (9th Cir. 2016). In support of this conclusion, the Ninth Circuit
14
     also cited Robertson. Id.2
15
             Meanwhile, Plaintiffs urge the Court to follow Erickson v. Camarillo, 2017 WL
16
     2335659 (D. Ariz. 2017). In Erickson, the defendant officer “secured a hold around
17
     [Decedent’s] neck” in an attempt to restrain him, and after five minutes of struggle,
18
     “officers carried Decedent down a stairway to EMS personnel, who determined that
19
     Decedent was pulseless.” Id. at *1. During the ensuing § 1983 action, the officer argued
20
     that his use of force didn’t cause the decedent’s death, which was instead the result of
21
     methamphetamine-induced delirium. Id. As part of this defense, the officer also requested
22
     a jury instruction, based on A.R.S. § 14-3110, that pain and suffering damages were
23
     available only if the jury found that his use of force caused the decedent’s death. Id. at *2.
24
     The district court rejected the officer’s proposed instruction, holding that applying A.R.S.
25
     § 14-3110 in this fashion would undermine § 1983’s goal of compensation (because “where
26
     2
             The Ninth Circuit also identified an alternative rationale for affirming the district
27   court’s rejection of the claim against the officer who deployed the taser—the officer was
     “entitled to qualified immunity because it was not clearly established on October 5, 2010,
28   that [the officer’s] use of his taser was excessive in the circumstances.” Fernandez, 651
     Fed. App’x at 693.

                                                 -7-
         Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 8 of 22



 1   a defendant’s action contributes but does not legally cause a decedent’s death, a survival
 2   action provides the only adequate means of compensation”) and would also undermine
 3   § 1983’s goal of deterrence (because it would, inter alia, create a potential “windfall to the
 4   individual accused of engaging in unlawful conduct” should the victim die). Id. at *5-7
 5   (citations and brackets omitted).       Finally, the court expressed disagreement with
 6   Fernandez, concluding that the decision in that case was based on an unnecessarily broad
 7   reading of Robertson. Id. at *5 (“[T]his Court disagrees with . . . Fernandez’s broad
 8   characterization of Robertson’s ‘narrow’ holding.”).
 9           Plaintiffs have the better side of this argument. Applying A.R.S. § 14-3110 to
10   preclude recovery for the fist strikes and taser use that preceded Mr. Andrich’s death would
11   be inconsistent with the goals underlying 42 U.S.C. § 1983.3 In particular, precluding
12   recovery in this circumstance would undermine § 1983’s goal of promoting deterrence.
13   The Supreme Court has emphasized that “[a]ny analysis of the purposes and scope of
14   § 1983 must take cognizance of the events and passions of the time at which it was
15   enacted.” District of Columbia v. Carter, 409 U.S. 418, 425 (1973). Section 1983 was
16   enacted in 1871, in the aftermath of the Civil War, and “it seems clear that [§ 1983] was
17   designed primarily in response to the unwillingness or inability of the state governments to
18   enforce their own laws against those violating the civil rights of others.” Id. at 426. Put
19   another way, § 1983 constituted “a means to provide at least indirect federal control over
20   the unconstitutional actions of state officials.” Id. at 428. Thus, it is well settled that one
21   of the key objectives of § 1983 is to deter state officials, via the threat of money damages,
22   from deploying excessive force against—and therefore violating the constitutional rights
23   of—individuals. See, e.g., Wheeler v. City of Santa Clara, 894 F.3d 1046, 1052 (9th Cir.
24   2018) (“The policies underlying § 1983 include . . . prevention of abuses of power by those
25   acting under color of state law.”) (quotation omitted); United States v. Alexander, 540 F.3d
26   494, 504 (6th Cir. 2008) (“[T]he availability of a § 1983 action against the officer, although
27   3
            To be clear, the Court expresses no judgment as to whether the alleged fist strikes
     and taser use by Officers Kostas and Peters qualify as excessive force in violation of the
28   Fourteenth Amendment. Rather, the Court simply assumes, for purposes of analyzing the
     applicability of A.R.S. § 14-3110 at the pleading stage of this case, that they so qualify.

                                                  -8-
      Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 9 of 22



 1   designed primarily to compensate for injury, also functions to deter police misconduct.”);
 2   Cain v. Darby Borough, 7 F.3d 377, 381 (3d Cir. 1993) (“[S]ection 1983 claims advance
 3   societal interests because the vindication of their constitutional rights helps provide an
 4   important check on public officials and presumably deters a range of official misconduct,
 5   such as the use of excessive force . . . .”).
 6          It would undermine this objective to allow a police officer who used excessive force
 7   to escape liability for his conduct simply because a different officer subsequently engaged
 8   in a separate act that caused the victim’s death. As the court correctly recognized in
 9   Erickson, “[a]llowing a mere fortuity for the defendant to produce a significant windfall
10   runs contrary to § 1983’s policy goal of deterring unlawful conduct.” 2017 WL 2335659
11   at *7. See generally Daniel S. Nagin, Deterrence in the Twenty-First Century, 42 Crime
12   & Justice 199, 201 (2013) (“[T]he deterrent effect of . . . the certainty of punishment is far
13   more convincing and consistent [than the deterrent effect of] the severity of punishment.”).
14          Finally, the Court respectfully disagrees with the Fernandez courts’ suggestion that
15   Robertson compels a different conclusion. In Robertson, a Louisiana man (Shaw) brought
16   a § 1983 action against the district attorney and others for malicious prosecution—
17   specifically, for instituting perjury charges against him after he was acquitted in a different
18   criminal trial. 436 U.S. at 586 & n.2. After four years of pre-trial litigation in the § 1983
19   action, Shaw died. Id. at 585. Under Louisiana law, only a decedent’s spouse, children,
20   parents, and siblings had standing to continue litigating the decedent’s claim in this
21   circumstance, and Shaw did not have any relatives who fell into those categories. Id. at
22   587. Thus, the question presented in Robertson was whether the application of this state-
23   law limitation on recovery—which would effectively result in the dismissal of Shaw’s
24   lawsuit—was consistent with § 1983’s goals of compensation and deterrence. Id. at 587-
25   88. In a “narrow” ruling, the Court concluded that applying Louisiana law would not
26   undermine § 1983’s goals due to the novelty of Shaw’s situation and the likelihood that
27   most other decedents asserting § 1983 claims would have a spouse, children, parents, or
28   siblings to continue litigating such claims: “[S]urely few persons are not survived by one


                                                     -9-
     Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 10 of 22



 1   of these close relatives . . . [so it] is therefore difficult to see how any of § 1983’s policies
 2   would be undermined in Shaw’s action were to abate. . . . [G]iven that most Louisiana
 3   actions survive the plaintiff’s death, the fact that a particular action might abate surely
 4   would not adversely affect § 1983’s role in preventing illegality, at least in situations in
 5   which there is no claim that the illegality caused the plaintiff’s death.” Id. at 591-92, 594.
 6   The Court concluded by emphasizing that “[a] different situation might well be presented
 7   . . . if [state law] significantly restricted the types of actions that survive.” Id. at 594.
 8          The facts presented here do not fit within Robertson’s explicitly “narrow” holding.
 9   Robertson concluded that a finding of abatement wouldn’t undermine § 1983’s goal of
10   deterrence because the case involved novel facts that were unlikely to recur in the future—
11   thus, disallowing liability in that one instance wouldn’t undermine the deterrence-related
12   goal of ensuring that official misconduct is punished in a predictable and consistent
13   fashion. Cf. Wheeler, 894 F.3d at 1054 (concluding that the standing rules set forth in
14   California’s survivorship statute were not inconsistent with § 1983’s objectives, even
15   though application of the statute in that case caused the § 1983 claim to abate, because
16   “California’s survivorship law is expansive . . . and thus claims should rarely abate for lack
17   of a proper plaintiff”). This case, in contrast, involves a common fact pattern—police
18   officers stand accused of engaging in different forms of excessive force during an
19   encounter that ultimately resulted in death. Disallowing liability for some of the excessive
20   force, simply because the final administration of excessive force was the cause of death,
21   would undermine § 1983’s goal of deterring law enforcement officers from engaging in
22   any type of excessive force.
23          Accordingly, Defendants’ motion to dismiss the estate’s claim for pain-and-
24   suffering damages arising from the fist strikes and taser use that preceded Mr. Andrich’s
25   death will be denied.
26          …
27          …
28          …


                                                   - 10 -
     Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 11 of 22



 1   III.   Applicability Of A.R.S. § 14-3110’s Standing Limitations In An Action Under 42
 2          U.S.C. § 1983
 3          As noted, Mr. Andrich’s estate (via its personal representative, Louise Andrich) is
 4   not the only plaintiff in this action. Three of Mr. Andrich’s siblings (Louise Andrich, in
 5   her individual capacity, and minor siblings AL.A and AM.A) also seek to assert the § 1983
 6   claims set forth in Counts I, II, and III. (Doc. 31 ¶ 6.) To be clear, all of these claims are
 7   premised on the violation of Mr. Andrich’s constitutional rights, not the constitutional
 8   rights of the siblings. (See, e.g., id. ¶ 33, emphasis added [“The actions and inactions of
 9   [Officers Kostas and Peters] deprived Decedent of [certain] clearly established rights under
10   the United States Constitution . . . .”]; id. ¶¶ 42-43 [alleging violations of constitutional
11   rights held by “Decedent”]; id. ¶ 53 [same].)
12          Defendants move to dismiss the siblings as parties, arguing that (1) under Moreland
13   v. Las Vegas Metro. Police Dept., 159 F.3d 365 (9th Cir. 1998), the court must consult
14   state law when determining who has standing to pursue a § 1983 action premised on a
15   violation of a decedent’s constitutional rights, and (2) the rule in Arizona, per A.R.S. § 14-
16   3110, is that the personal representative of the decedent’s estate is the sole party authorized
17   to assert such a claim. (Doc. 33 at 2-3.) In response, Plaintiffs argue that (1) they have
18   standing under California law, and (2) even if Arizona law is applicable, A.R.S. § 14-3110
19   cannot be applied here because it would undermine § 1983’s objectives. (Doc. 34 at 9-10.)
20          Plaintiffs’ arguments lack merit. First, the Court previously dismissed Plaintiffs’
21   state-law claims after concluding those claims were governed by Arizona law, not
22   California law. (Doc. 29 at 13-17.) Plaintiffs make no attempt to challenge that analysis
23   or explain why it would somehow be inapplicable here. Accordingly, the Court adopts the
24   reasoning from its prior order and concludes that Arizona law, rather than California law,
25   controls.
26          Second, Plaintiffs’ challenge to the enforceability of A.R.S. § 14-3110’s standing
27   rule (i.e., only the personal representative of the estate has standing to assert claims on
28   behalf of a decedent) is cursory and unsupported by precedent. (Doc. 34 at 17.) Applying


                                                 - 11 -
     Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 12 of 22



 1   that rule here would not undermine § 1983’s goals of compensation and deterrence. Again,
 2   the siblings are not purporting to assert claims based on the violation of their own
 3   constitutional rights.4 Instead, they merely wish to serve as additional parties (separate and
 4   apart from the personal representative of the estate) who are asserting § 1983 claims
 5   premised on the violation of Mr. Andrich’s constitutional rights. But any damage award
 6   arising from a showing that Mr. Andrich’s rights were violated will be the same irrespective
 7   of how many parties have jointly asserted the claim. Thus, applying A.R.S. § 14-3110’s
 8   standing rule will have no impact on § 1983’s goal of compensation. Similarly, application
 9   of this rule will not undermine § 1983’s goal of deterrence—this lawsuit will proceed, and
10   Defendants will face potential liability, irrespective of whether the decedent’s siblings join
11   the personal representative of the estate as parties. Cf. Wheeler, 894 F.3d at 1054
12   (upholding California’s rule of survivorship standing even though it resulted in abatement
13   of § 1983 claim); Robertson, 436 U.S. at 591-93 (upholding applicability of Louisiana’s
14   rule of survivorship standing even though it resulted in abatement of § 1983 claim).
15          Accordingly, all plaintiffs in this action will be dismissed except for Louise
16   Andrich, in her capacity as personal representative of the decedent’s estate.
17   IV.    Failure To Intervene
18          The Court previously dismissed, with leave to amend, Plaintiffs’ claim in Count I
19   against Officer Peters for failure to intervene. (Doc. 29 at 7.) The Court reached this
20   conclusion because “[t]he FAC is devoid of any facts suggesting that Officer Peters could
21   have intervened and stopped Officer Kostas from shooting Mr. Andrich. To the contrary,
22   the FAC makes it appear the shooting was a split-second decision by Officer Kostas.” (Id.)
23   The Court further noted that “Plaintiffs have not identified any cases upholding failure-to-
24   intervene liability against police officers when the possibility of intervention wasn’t
25   established.” (Id.)
26          In the SAC, Plaintiffs add facts concerning the physical altercation that preceded
27   4
            Nor could they. See, e.g., Ward v. City of San Jose, 967 F.2d 280, 283-84 (9th Cir.
     1991) (siblings could not assert individual § 1983 claims based upon the death of their
28   brother because they lacked “a cognizable liberty interest in their brother’s
     companionship”).

                                                 - 12 -
     Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 13 of 22



 1   the fatal shooting of Mr. Andrich. Specifically, the SAC alleges that Officers Kostas and
 2   Peters “began to physically restrain Decedent with their hands and force unreasonably,”
 3   “us[ed] hand and fist strikes against Decedent for no lawful purpose,” and “deployed their
 4   Tasers at Decedent when such force was not need[ed].” (Doc. 31 ¶ 20.) The SAC then
 5   alleges that, leading up to the shooting, Officer Peters “had the opportunity to deescalate
 6   the situation and avoid all force” and further “had the ability” to prevent Officer Kostas
 7   from shooting Mr. Andrich. (Id. ¶¶ 20-21.)
 8            In their motion to dismiss, Defendants incorporate by reference the case law in their
 9   earlier motion to dismiss relating to qualified immunity and argue that “[t]here are no new
10   facts related to the shooting, timing, proximity, or Officer Peters’[s] reasonable opportunity
11   to intervene.” (Doc. 33 at 4.) Plaintiffs counter that “the SAC alleges facts of Defendant
12   Officer Peters’[s] failure to intervene having the opportunity to do so” and note that the
13   SAC also alleges that Officer Peters escalated the situation with his use of force. (Doc. 34
14   at 5.)
15            “[P]olice officers have a duty to intercede when their fellow officers violate the
16   constitutional rights of a suspect or other citizen.” Cunningham v. Gates, 229 F.3d 1271,
17   1289 (9th Cir. 2000) (quotation omitted). “If an officer fails to intervene when fellow
18   officers use excessive force, despite not acting to apply the force, he would be responsible
19   for violating the Fourth Amendment.” Garlick v. Cty. of Kern, 167 F. Supp. 3d 1117, 1161
20   (E.D. Cal. 2016). However, “officers can be held liable for failing to intercede only if they
21   had an opportunity to intercede.” Cunningham, 229 F.3d at 1289. See also Ting v. United
22   States, 927 F.2d 1504, 1512 (9th Cir. 1991) (“[T]he agents were positioned around the
23   room away from Burns and Ting and were thus physically incapable of preventing the
24   incidents surrounding the shooting, all of which transpired in a matter of seconds.
25   Therefore, it cannot be said that the agents’ failure to intervene was the cause in fact
26   of Ting’s injuries.”).
27            Here, the SAC once again fails to allege any facts indicating that Officer Peters had
28   the opportunity to stop Officer Kostas from shooting Mr. Andrich. The possibility of


                                                  - 13 -
     Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 14 of 22



 1   intervention is conclusory and unsupported by facts indicating, for example, Officer
 2   Peters’s physical proximity to Officer Kostas at the time of the shooting. Even assuming
 3   that Officer Peters escalated the situation through his initial use of fist strikes and a taser,
 4   such escalation doesn’t show that he had the opportunity to intervene with respect to
 5   Officer Kostas’s subsequent decision to shoot Mr. Andrich. The SAC remains insufficient
 6   under Iqbal.
 7          Finally, the doctrine of qualified immunity provides an alternative basis for
 8   dismissing the failure-to-intervene claim against Officer Peters. “Qualified immunity
 9   shields federal and state officials from money damages unless a plaintiff pleads facts
10   showing (1) that the official violated a statutory or constitutional right, and (2) that the right
11   was ‘clearly established’ at the time of the challenged conduct.” Ashcroft v. al-Kidd, 563
12   U.S. 731, 735 (2011). A government official’s conduct violates “clearly established” law
13   when “‘the contours of a right are sufficiently clear’ that every ‘reasonable official would
14   have understood that what he is doing violates that right.’” Id. at 741 (citation omitted).
15   Although there need not be a “case directly on point,” “existing precedent must have placed
16   the statutory or constitutional question beyond debate.” Id. In other words, the case law
17   must “have been earlier developed in such a concrete and factually defined context to make
18   it obvious to all reasonable government actors, in the defendant’s place, that what he is
19   doing violates federal law.” Shafer v. Cty. of Santa Barbara, 868 F.3d 1110, 1117 (9th
20   Cir. 2017). See also Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (“This Court has
21   repeatedly told courts—and the Ninth Circuit in particular—not to define clearly
22   established law at a high level of generality.”) (quotation omitted).5
23   5
            Ninth Circuit law is not a model of clarity concerning which party has the burden
     of proof when the defense of qualified immunity has been raised. On the one hand, many
24   Ninth Circuit opinions hold that “[o]nce the defense of qualified immunity is raised by the
     defendant, the plaintiff bears the burden of showing that the rights allegedly violated were
25   ‘clearly established.’” LSO, Ltd. v. Stroh, 205 F.3d 1146, 1157 (9th Cir. 2000). See also
     Shafer, 868 F.3d at 1118 (“Shafer argues that it is Deputy Padilla’s burden to demonstrate
26   that he did not violate Shafer’s clearly established constitutional right. Again, we
     disagree.”). On the other hand, other Ninth Circuit opinions hold that “[q]ualified
27   immunity is an affirmative defense that the government has the burden of pleading and
     proving.” Frudden v. Pilling, 877 F.3d 821, 831 (9th Cir. 2017). These opinions are
28   difficult to reconcile. See generally Slater v. Deasey, 943 F.3d 898, 909 (9th Cir. 2019)
     (Collins, J., dissenting from denial of rehearing en banc) (“The panel committed . . . error

                                                   - 14 -
     Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 15 of 22



 1          Here, Defendants explicitly raised the defense of qualified immunity in their motion
 2   and cited cases in which courts conferred qualified immunity upon officers in analogous
 3   circumstances. (Doc. 33 at 4.) In response, Plaintiffs proffered Knapps v. City of Oakland,
 4   647 F. Supp. 2d 1129 (N.D. Cal. 2009), as their best case showing that Officer Peters’s
 5   conduct violated clearly established law. (Doc. 34 at 5-6.)
 6          Plaintiffs’ reliance on Knapps is misplaced. There, one police officer (Officer
 7   Cardoza) “placed Plaintiff in a carotid hold by putting his arm around Plaintiff's neck and
 8   dropping him to the ground” while two other officers (Officer Rojas and Sergeant Kelly)
 9   were nearby. 647 F. Supp. 2d at 1142-43. After Officer Cardoza released the carotid hold,
10   Officer Rojas and Sergeant Kelly put handcuffs on the plaintiff. Id. at 1144. Officer
11   Cardoza then applied a “bent wrist hold,” which is a “quite painful” technique for moving
12   a person who is handcuffed. Id. As the “bent wrist hold” was being applied, the plaintiff
13   complained that he was in pain, but Officer Rojas and Sergeant Kelly took no action. Id.
14   In the ensuing § 1983 action, the plaintiff asserted a failure-to-intervene claim against
15   Officer Rojas and Sergeant Kelly. Id. at 1159. Notably, as to the first use of excessive
16   force by Officer Cardoza (the carotid hold), the district court concluded that “given the
17   short time period in which the incident took place, and the lack of resistance from Plaintiff,
18   . . . it is possible that they [Officer Rojas and Sergeant Kelly] did not anticipate Officer
19   Cardoza’s use of the hold. Because the violation happened so quickly, the Court finds that
20   they did not have a realistic opportunity to intercede.” Id. at 1159-60. Meanwhile, as to
21   the second use of excessive force by Officer Cardoza (the bent wrist hold), the district court
22   concluded that Officer Rojas and Sergeant Kelly should be held liable because, inter alia,
23   (1) “[g]iven their proximity to Officer Cardoza, there is no evidence that anything
24   prevented them from stopping Officer Cardoza’s unjustified use of the wrist lock,” and (2)
25   “unlike the suddenness of the carotid hold, the use of the wrist lock occurred over a
26   relatively longer period of time” and “Plaintiff complained that the wrist hold was hurting
27   in suggesting that Defendants bear the burden of proof on the disputed qualified-immunity
     issues presented in this appeal. . . . [T]he applicable—and well-settled—rule is that ‘[t]he
28   plaintiff bears the burden of proof that the right allegedly violated was clearly established
     at the time of the alleged misconduct.’”) (citation and emphases omitted).

                                                 - 15 -
     Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 16 of 22



 1   him.” Id. at 1160.
 2          If anything, Knapps supports Officer Peters’s contention that he is entitled to
 3   qualified immunity. Knapps suggests that a police officer cannot be held liable, under a
 4   failure-to-intervene theory, when a fellow officer engages in a split-second use of excessive
 5   force (there, the carotid hold) and that failure-to-intervene liability is reserved for
 6   circumstances where the use of excessive force extends over a “relatively longer period of
 7   time,” such that other officers in the vicinity have a reasonable opportunity to observe it,
 8   recognize its impermissible character, and take action to stop it (there, the bent wrist hold).
 9   Here, the SAC does not allege that Officer Peters had any inkling that Officer Kostas was
10   planning to discharge his firearm, let alone a reasonable opportunity to stop Officer Kostas
11   from doing so after realizing what was about to occur.
12   V.     Denial Of Medical Care
13          The Court previously dismissed, with leave to amend, Plaintiffs’ claim in Count II
14   for “denial of medical care.” (Doc. 29 at 7-8.) The Court reached this conclusion because
15   “[a]lthough the FAC asserts in conclusory fashion that Officers Kostas and Peters ‘failed
16   to provide timely medical care’ and ‘deprived [Mr. Andrich] of his right to receive medical
17   care, treatment, and monitoring while seized or in custody,’ there are no facts supporting
18   those labels.” (Id.)
19          In the SAC, Plaintiffs seek to remedy this deficiency by adding the allegations that
20   (1) “twenty-nine minutes . . . passed from the time Decedent was shot before [Officers
21   Kostas and Peters] . . . summoned medical care” and (2) “[h]ad proper life saving measures
22   been applied, Decedent’s death could have been avoided.” (Doc. 31 ¶ 24.) Defendants
23   don’t specifically address Count II in their motion to dismiss but mention in passing that
24   “[n]o new facts support the deliberate indifference to medical needs claims either.” (Doc.
25   33 at 2.)
26          “Due process requires that police officers seek the necessary medical attention for
27   a detainee when he or she has been injured while being apprehended by either promptly
28   summoning the necessary medical help or by taking the injured detainee to a hospital.”


                                                 - 16 -
     Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 17 of 22



 1   Maddox v. City of Los Angeles, 792 F.2d 1408, 1415 (9th Cir. 1986). “[A] police officer
 2   who promptly summons the necessary medical assistance has acted reasonably for
 3   purposes of the Fourth Amendment.” Tatum v. City & Cty. of San Francisco, 441 F.3d
 4   1090, 1099 (9th Cir. 2006).
 5          Plaintiffs’ new allegations are sufficient to allow this claim to proceed. Defendants’
 6   undeveloped request to dismiss Count II will be denied.
 7   VI.    Monell Claim
 8          The Court previously dismissed, with leave to amend, Plaintiffs’ Monell claim
 9   against the City. (Doc. 29 at 8-9.) The Court concluded that the allegations pertaining to
10   the City’s alleged knowledge of the Officers’ dangerous propensities were “labels and
11   conclusions unsupported by facts” and that the alleged ratification of the killing was
12   “conspicuously devoid of any facts showing who those policymakers were, how they
13   approved and endorsed the challenged conduct, and when and where the endorsement
14   occurred.” (Id.)
15          Plaintiffs added new allegations to the SAC in an attempt to remedy these
16   deficiencies.   Specifically, the SAC now alleges that (1) “PPD led the nation’s
17   municipalities for fatal officer shootings in 2018 that resulted in the death of 23 citizens,”
18   (2) specific members of PPD leadership (Chief Jeri Williams and Executive Assistant Chief
19   Michael Kurtenbach) were aware of a rise in fatalities and failed to react appropriately, (3)
20   PPD failed to provide officer training on how to respond to individuals with schizophrenia,
21   and (4) PPD failed to require its officers to document incidents in which they pointed their
22   guns at citizens, despite knowledge that other cities’ implementation of such a requirement
23   resulted in fewer officer-involved shootings. (Doc. 31 ¶ 30.)
24          A Monell claim may be stated against a municipality (1) when “implementation of
25   its official policies or established customs inflicts the constitutional injury,” (2) “for acts
26   of omission, when such omissions amount to the local government’s own official policy,”
27   or (3) “when the individual who committed the constitutional tort was an official with final
28   policy-making authority or such an official ratified a subordinate’s unconstitutional


                                                 - 17 -
     Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 18 of 22



 1   decision or action and the basis for it.” Clouthier v. Cty. of Contra Costa, 591 F.3d 1232,
 2   1249-50 (9th Cir. 2010) (quotations omitted). To sufficiently plead a Monell claim and
 3   withstand a Rule 12(b)(6) motion to dismiss, allegations in a complaint “may not simply
 4   recite the elements of a cause of action, but must contain sufficient allegations of
 5   underlying facts to give fair notice and to enable the opposing party to defend itself
 6   effectively.” AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 637 (9th Cir. 2012)
 7   (quoting Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)).6
 8          A.     Official Policy, Practice, or Custom
 9          “Section 1983 suits against local governments alleging constitutional rights
10   violations by government officials cannot rely solely on respondeat superior liability.
11   Instead, plaintiffs must establish that the local government had a deliberate policy, custom,
12   or practice that was the moving force behind the constitutional violation they suffered.”
13   Hernandez, 666 F.3d at 636 (internal quotation, brackets, and citation omitted). “Liability
14   for improper custom may not be predicated on isolated or sporadic incidents; it must be
15   founded upon practices of sufficient duration, frequency and consistency that the conduct
16   has become a traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911,
17   918 (9th Cir. 1996).
18          Here, although the SAC asserts in conclusory fashion that the City maintained
19   certain policies—including a policy of refusing to discipline officers who committed acts
20   of misconduct, a policy of refusing to investigate allegations of unlawful force, a policy of
21   sanctioning a code of silence to conceal wrongdoing, and a policy of fostering an
22   atmosphere of lawlessness (Doc. 31 ¶ 53)—it fails to allege any facts to support those
23   assertions. Cf. Moore v. City of Orange, 2017 WL 10518114, *3 (C.D. Cal. 2017)
24   (concluding that a similar list of policies lacked allegations of underlying facts and failed
25
     6
            Plaintiffs argue that, under Shah v. Cty. of Los Angeles, 797 F.2d 743 (9th Cir. 1986),
26   a Monell claim should not be dismissed under Rule 12(b)(6) even if it is based on wholly
     conclusory allegations. (Doc. 34 at 12-13.) This argument is unavailing. “[F]ollowing the
27   Supreme Court’s decisions in Twombly and Iqbal, courts in this circuit have moved from
     such a lax standard, instead requiring that plaintiffs plead facts showing a plausible claim
28   for municipal liability.” Cuviello v. City & Cty. of San Francisco, 940 F. Supp. 2d 1071,
     1090 (N.D. Cal. 2013).

                                                 - 18 -
     Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 19 of 22



 1
     to meet the Iqbal pleading standard). Nor does the SAC plead any facts indicating that
 2
     these alleged policies, even if they existed, were the moving force behind Mr. Andrich’s
 3
     injuries.
 4
            B.     Omissions
 5
            Some of Plaintiffs’ allegations are best categorized as claims that the City made
 6
     omissions that caused Mr. Andrich’s injuries. Among these are the City’s alleged failures
 7
     in adequately supervising officers, providing training relating to schizophrenia, and
 8
     providing training and supervision with respect to the proper use of force (and the reporting
 9
     of the use of force) against civilians. (Doc. 31 ¶¶ 53-54.) Plaintiffs’ new factual allegations
10
     pertaining to the number of officer-related shootings and fatalities by PPD are also intended
11
     to support the claim that these omissions amount to deliberate indifference. (Id. ¶ 30.)
12
            “In limited circumstances, a local government’s decision not to train certain
13
     employees about their legal duty to avoid violating citizens’ rights may rise to the level of
14
     an official government policy for purposes of § 1983.” Connick v. Thompson, 563 U.S.
15
     51, 61 (2011). However, “[a] municipality’s culpability for a deprivation of rights is at its
16
     most tenuous where a claim turns on a failure to train.” Id. Thus, “[a] pattern of similar
17
     constitutional violations by untrained employees is ordinarily necessary to demonstrate
18
     deliberate indifference for purposes of failure to train. . . . Without notice that a course of
19
     training is deficient in a particular respect, decisionmakers can hardly be said to have
20
     deliberately chosen a training program that will cause violations of constitutional rights.”
21
     Id. at 62 (internal quotations omitted).7
22
            Here, Plaintiffs’ new allegations remain deficient under Connick. The raw number
23
     of police shootings by PPD in 2018 doesn’t show that PPD had notice of a pattern of
24
     “similar constitutional violations”—the SAC does not allege any facts concerning the other
25
26   7
             In Connick, the Supreme Court also recognized “the possibility, however rare, that
     the unconstitutional consequences of failing to train could be so patently obvious that a city
27   could be liable under § 1983 without proof of a pre-existing pattern of violations.” 563
     U.S. at 64. However, Plaintiffs do not attempt to advance a claim of single-incident
28   liability for failure to train—their claim is premised on an alleged pattern of preexisting
     violations.

                                                 - 19 -
     Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 20 of 22



 1
     shootings, let alone facts suggesting that the other shootings involved individuals with
 2
     schizophrenia and/or were unjustified. See, e.g., Johnson v. City of Vallejo, 99 F. Supp. 3d
 3
     1212, 1222 (E.D. Cal. 2015) (rejecting Monell claim founded on evidence of other officer-
 4
     involved shootings because “there is insufficient evidence that any of the other shootings
 5
     by police resulted in constitutional violations”). Compare Estate of Osuna v. Cty. of
 6
     Stanislaus, 392 F. Supp. 3d 1162, 1173 (E.D. Cal. 2019) (allowing Monell claim to proceed
 7
     where plaintiffs identified several instances of force by the defendants and “[a]ll of [the]
 8
     alleged incidents appear[ed] to involve allegations of excessive use of force”).
 9
            The SAC also asserts that the City knew that Officers Kostas and Peters “had in the
10
     past and since Decedent’s incident, committed similar acts of unlawful force, falsifying
11
     reports, suppressing evidence, dishonesty and abuse, thereby enabling [them] to continue
12
     to violate the constitutional rights of the Decedent.” (Doc. 31 ¶ 53.) However, the SAC
13
     does not identify any facts to support this conclusory assertion.
14
            C.     Ratification
15
            As noted, the Court held that Plaintiffs’ attempt to advance a ratification-based
16
     Monell claim in the FAC was deficient because the FAC was “conspicuously devoid of
17
     any facts showing who those policymakers were, how they approved and endorsed the
18
     challenged conduct, and when and where the endorsement occurred.” (Doc. 29 at 9.) The
19
     SAC does identify, by name, two members of PPD leadership. (Doc. 31 ¶ 30.) The SAC
20
     continues to be deficient, however, because it fails to allege facts as to how these
21
     policymakers approved of and endorsed the shooting of Mr. Andrich and when and where
22
     that alleged endorsement occurred.
23
            Accordingly, Plaintiffs’ Monell claim will be dismissed.
24
     VII.   Rule 8 Violations
25
            Defendants argue that Plaintiffs’ SAC is now unreasonably complicated—a
26
     “kitchen-sink” complaint—in a manner that violates Rule 8. (Doc. 33 at 5.) Plaintiffs
27
     respond that Defendants waived this argument by failing to include it in their first motion
28
     to dismiss. (Doc. 34 at 11-12.) In reply, Defendants state that “[t]he claim that should


                                                - 20 -
     Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 21 of 22



 1   remain in clearly plead, . . . single sentence paragraphs, without boilerplate kitchen-sink
 2   allegations, is a solitary federal law excessive force claim asserted only by the Personal
 3   Representative of the Estate.” (Doc. 35 at 10.)
 4          Although the SAC is not a model of clarity, it serves to put Defendants on sufficient
 5   notice of why Plaintiffs are suing them, for what injuries, and on what legal basis.
 6   Furthermore, the Court has now dismissed several aspects of the SAC that Defendants
 7   found objectionable, including the failure-to-intervene claim against Officer Peters in
 8   Counts I, the Monell claim in Count III, and the claims by plaintiffs other than the personal
 9   representative of the estate. Accordingly, the motion to dismiss for Rule 8 violations—to
10   the extent Defendants intended it to be a basis for dismissing the SAC—is denied.
11   VIII. Leave To Amend
12          Plaintiffs, in passing, request leave to amend should the Court grant Defendants’
13   motion to dismiss “because justice so requires.” (Doc. 34 at 21.) Defendants state in their
14   reply that they do not oppose this request as it pertains to the estate’s excessive force claim
15   in Count I against Officer Kostas, which they would like to see written “in clearly plead,
16   . . . single sentence paragraphs, without boilerplate kitchen-sink allegations.” (Doc. 35 at
17   11.)
18          “Rule 15 advises the court that leave [to amend] shall be freely given when justice
19   so requires. This policy is to be applied with extreme liberality.” Eminence Capital, LLC
20   v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (citations and internal quotation marks
21   omitted).   Nevertheless, “liberality in granting leave to amend is subject to several
22   limitations.” United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., 637 F.3d 1047, 1058
23   (9th Cir. 2011) (citation and internal quotation marks omitted). “Those limitations include
24   undue prejudice to the opposing party, bad faith by the movant, futility, and undue
25   delay.” Id. Also, “when a district court has already granted a plaintiff leave to amend, its
26   discretion in deciding subsequent motions to amend is ‘particularly broad.’” Chodos v. W.
27   Publishing Co., 292 F.3d 992, 1003 (9th Cir. 2002) (citation omitted).
28          Plaintiffs’ request for leave to amend will be denied. After Plaintiffs filed the


                                                 - 21 -
     Case 2:19-cv-02212-DWL Document 36 Filed 07/01/20 Page 22 of 22



 1
     original version of their complaint in April 2019 (Doc. 1), Defendants prepared and filed a
 2
     motion to dismiss (Doc. 17). In response, Plaintiffs filed the FAC (Doc. 18), which mooted
 3
     Defendants’ motion (Doc. 24). Defendants then prepared and filed a motion to dismiss the
 4
     FAC (Doc. 26), which the Court granted in significant part (Doc. 29). The dismissal order
 5
     provided specific instructions concerning why some of the counts of the FAC were
 6
     deficient and how Plaintiffs could remedy those deficiencies. Unfortunately, Plaintiffs
 7
     were unable, in their SAC, to remedy the deficiencies as to their failure-to-intervene claim
 8
     against Officer Peters in Count I and the Monell claim in Count III, prompting Defendants
 9
     to prepare and file yet another motion to dismiss (Doc. 33). This case is now approximately
10
     15 months old and is still at the pleading stage. Affording Plaintiffs yet another opportunity
11
     to amend would, under the circumstances, result in undue delay, be unduly prejudicial to
12
     Defendants, and potentially be futile.
13
            Accordingly, IT IS ORDERED that Defendants’ motion to dismiss (Doc. 33) is
14
     granted in part and denied in part.
15
            Dated this 30th day of June, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 22 -
